Citation Nr: 0725318	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  05-29 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for the cause of the veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to Dependents' Educational Assistance (DEA) 
under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.  The veteran died in January 1997.  The appellant is 
the veteran's widow. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which denied the benefits 
sought on appeal.

The appellant presented testimony before the Board in 
February 2006.  The transcript has been obtained and 
associated with the claims folder.


FINDINGS OF FACT

1.  The appellant has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The RO denied service connection for the cause of the 
veteran's death in June 2001; the appellant was properly 
informed of the adverse decision and her appellate rights; 
and she did not appeal.

3.  Evidence submitted since a June 2001 RO decision, which 
denied service connection for the cause of the veteran's 
death, was not previously submitted to agency decisionmakers, 
is neither cumulative nor redundant and, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for the cause of the 
veteran's death.  

4.  The veteran died in January 1997; his death certificate 
lists the immediate cause of death to be metastatic gastric 
cancer.

5.  The veteran was not in receipt of compensation at the 
time of his death for any service-connected disability.

6.  A disability of service origin did not produce or hasten 
the veteran's death.

7.  The veteran was not in receipt of a permanent and total 
service-connected disability rating at the time of his death 
nor did he die from a service-connected disability.


CONCLUSIONS OF LAW

1.  Evidence received since the final June 2001 
determination, wherein the RO denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death, is new and material, and the appellant's 
claim for that benefit is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.104(a), 3.156, 
20.302, 20.1103 (2006).

2.  The criteria for establishing service connection for the 
cause of the veteran's death are not met.  38 U.S.C.A. 
§§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310, 
3.312 (2006). 

3.  DIC under the provisions of 38 U.S.C.A. § 1318 is not 
warranted.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159 (2006); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994). 

4.  Dependents' Educational Assistance under the provisions 
of 38 U.S.C.A., Chapter 35 is not warranted.  38 U.S.C.A. § 
3501 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in her 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

Though the appellant did not receive notice of the evidence 
necessary with regard to the issue of whether new and 
material evidence has been submitted to reopen the claim for 
service connection for the cause of the veteran's death, in 
light of the Board's reopening of her claim, it finds that 
further discussion of VCAA compliance is not warranted at 
this time.

With respect to the de novo claim of entitlement to service 
connection for the cause of the veteran's death, in a May 
2004 letter, issued prior to the decision on appeal, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
appellant, what information and evidence will be obtained by 
VA, and the need for the appellant to advise VA of or submit 
any further evidence she had in her possession that pertained 
to the claim.  

With regard to the claims of entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318 and DEA under 38 U.S.C.A. 
Chapter 35, the VCAA imposes obligations on VA in terms of 
its duties to notify and assist claimants.  However, in this 
case, the law as mandated by statute, and not the evidence, 
is dispositive of these appeals. Mason v. Principi, 16 Vet. 
App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 
429-30 (1994) (where application of the law to the facts is 
dispositive, the appeal must be terminated because there is 
no entitlement under the law to the benefit sought.).  
Therefore, the decision with respect to these issues rests on 
the interpretation of the law, and the VCAA is inapplicable.  
See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Similarly, compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claims.  See 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001). Therefore, 
any deficiencies of VCAA notice or assistance are rendered 
moot with respect to these issues.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service private and 
VA treatment records, the veteran's death certificate, and 
the transcript from the February 2006 Board hearing.  

The Board notes the appellant submitted additional treatment 
notes from Fairfield Memorial Hospital after the July 2005 
statement of the case (SOC) was issued.  The appellant waived 
initial RO consideration of the newly submitted evidence.  As 
such, remand for preparation of a supplemental statement of 
the case (SSOC) is not necessary.  38 C.F.R. § 20.1304(c).

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate these claims, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claims, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  See Sanders, supra.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Cause of the Veteran's Death
A. New and Material

The appellant seeks to reopen a claim of entitlement to 
service connection for the cause of the veteran's death last 
denied by the RO in June 2001.  The appellant did not appeal 
that decision, and it became final.  38 C.F.R. § 20.1103 
(2006).

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis.  See Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  For purposes of reopening a 
claim, the credibility of newly submitted evidence is 
generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992) (in determining whether evidence is new and 
material, "credibility" of newly presented evidence is to 
be presumed unless evidence is inherently incredible or 
beyond competence of witness).

The record indicates that in its June 2001 decision, the RO 
denied DIC benefits as the veteran did not die while in 
service, he did not die of a service-connected condition, and 
was not totally disabled because of service connected 
conditions but died from other causes.  At the time of the 
June 2001 denial of the claim, evidence of record included 
service medical records, VA outpatient treatment records 
dated in 1993 and 1994, and the veteran's death certificate.

Evidence submitted subsequent to the June 2001 decision 
includes records from the Richland and Fairfield Memorial 
Hospitals which reveal the veteran was diagnosed in 
approximately July 1996 with esophageal cancer.  In February 
2006, the appellant testified that the veteran was exposed to 
Agent Orange while serving in Vietnam.  She further testified 
that his death from esophageal cancer was a result of said 
exposure. 

Service connection for the cause of the veteran's death was 
denied because there was no evidence that the veteran died of 
a service-connected condition.  The Board finds that the 
additional evidence is both new and material as defined by 
regulation.  See 38 C.F.R. § 3.156(a) (2006).  

Initially, the Board finds that there was no evidence 
submitted in connection with the appellant's claim for DIC in 
June 2001 other than the death certificate which showed the 
veteran denied from metastatic gastric cancer.  As delineated 
above, the appellant has submitted medical evidence showing 
the veteran was diagnosed and treated for esophageal cancer.  
Moreover, the appellant's testimony advances a theory of the 
veteran's death based on Agent Orange exposure.  In Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.

The Board finds that the appellant's testimony, in 
conjunction with treatment notes from Fairfield and Richland 
Memorial Hospitals, when considered by itself or with 
previous evidence of record, presents a more complete picture 
of the origin of the veteran's death and thus, relates to an 
unestablished fact necessary to substantiate the appellant's 
claim.  Therefore, the appellant's claim of entitlement to 
service connection for the cause of the veteran's death is 
reopened.  See 38 C.F.R. § 3.156(a).  

B.  Service Connection

Having reopened the appellant's claims does not end the 
Board's inquiry.  Rather, while the appellant's assertions 
are presumed credible for the limited purpose of ascertaining 
whether new and material evidence has been received, the 
presumption of credibility does not extend beyond this 
predicate determination.  See generally Chipego v. Brown, 4 
Vet. App. 102, 104-105 (1993).  The Board is then required to 
assess the credibility, and therefore the probative value of 
proffered evidence of record in its whole.  Owens v. Brown, 7 
Vet. App. 429, 433 (1995); see Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997) (and cases cited therein); 
Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 161 (1993).

The Board has reviewed all the evidence in the claims file, 
which includes: the appellant's multiple contentions; the 
veteran's service medical records; the veteran's death 
certificate; post-service private and VA treatment records; 
and the transcript from the February 2006 Board hearing.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

According to VA law, when a veteran dies from a service-
connected disability, VA shall pay dependency and indemnity 
compensation to such veteran's surviving spouse.  38 U.S.C.A. 
§ 1310.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Further, disability that is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  Medical evidence is required to establish a 
causal connection between service or a disability of service 
origin and the veteran's death.  See Van Slack v. Brown, 5 
Vet. App. 499, 502 (1993).

Having carefully considered the appellant's claim in light of 
the record and the applicable law, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim.  At the time of the veteran's death, service 
connection was not in effect for any disability.  The death 
certificate reveals that the veteran died in January 1997 at 
the age of 47.  The coroner indicated that the immediate 
cause of death was metastatic gastric cancer.  There were no 
other significant conditions contributing to death.  An 
autopsy was not performed.  

There is no evidence that the veteran's death from metastatic 
gastric cancer was related to his period of service.  The 
veteran's service medical records are wholly devoid of any 
diagnoses of cancer nor were any malignant tumors manifested 
to a compensable degree within the year following separation 
from said service.  38 C.F.R. §§ 3.307, 3.309.    

The appellant contends that the diagnosis of esophageal 
cancer and the veteran's death from metastatic gastric cancer 
was due to his exposure to Agent Orange during his period of 
service in Vietnam.  In some circumstances, a disease 
associated with exposure to certain herbicide agents will be 
presumed to have been incurred in service even though there 
is no evidence of that disease during the period of service 
at issue.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  A veteran who served in the Republic of Vietnam 
during the Vietnam era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f). 

Diseases associated with such exposure include: chloracne or 
other acneform diseases consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e), as 
amended by 66 Fed. Reg. 23,166, 23,169 (May 8, 2001).  
These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).  The last date on which such a veteran shall 
be presumed to have been exposed to an herbicide agent shall 
be the last date on which he or she served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).

The veteran's DD-214 indicates that the veteran entered 
service in June 1968 and was discharged in June 1970.  The 
veteran received the Vietnam Service Medal, the Vietnam 
Campaign Medal, and the Vietnam Cross of Gallantry with Palm 
leaf.  He served one year in Vietnam.  Thus, the veteran is 
presumed to have been exposed during his period of service to 
an herbicide agent.  38 U.S.C.A. § 1116(f). 

In this case, the veteran was diagnosed with esophageal 
cancer in approximately July 1996.  Radiographic reports 
showed squamous cell carcinoma in the upper one third of the 
esophagus with involvement of the soft tissue of the neck.  

Records from Fairfield Memorial Hospital showed the veteran 
had a normal larynx.  Radiographic reports dated in July 1996 
and August 1996 were negative for pulmonary disease.  Cancer 
was not found in lung, bronchus, larynx, or trachea.  Thus, 
the veteran does not have one of diseases associated with 
herbicide exposure and service connection is not warranted on 
a presumptive basis.  38 C.F.R. § 3.309(e).  Moreover, the 
Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any 
other condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
61 Fed. Reg. 41,442, 41,449 and 57,586, 57,589 (1996).   

To the extent that the appellant or her representative opines 
that the veteran's esophageal cancer and death from 
metastatic gastric cancer is related to Agent Orange 
exposure, as laymen, neither the appellant nor her 
representative are competent to render an opinion regarding 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The appellant has not provided nor pointed to any medical 
evidence supporting the premise that the conditions causing 
the veteran's death were related to his military service.  As 
noted above, medical evidence is required to establish a 
causal connection between service or a disability of service 
origin and the veteran's death.  See Van Slack, supra.   Due 
to the lack thereof, the appellant's claim must be denied on 
a direct basis as there is no evidence that a service related 
disease or injury caused the veteran's death.  Moreover, 
there is no evidence of record that the veteran developed a 
malignant tumor to a compensable degree within the year 
following his separation from active service or was diagnosed 
with a presumptive disorder.  38 C.F.R. §§ 3.307, 3.309.  

The Board acknowledges both the veteran's service and 
sacrifice for his country and the appellant's thoughtful 
testimony before the undersigned and is sympathetic to the 
appellant's loss; however, the Board must apply the law as it 
exists, and the Board is bound by the laws codified in Title 
38 of the United States Code and Code of Federal Regulations, 
which govern dependents' benefits administered by the 
Secretary of VA.  See Owings v. Brown, 8 Vet. App. 17, 23 
(1995) (the Board must apply "the law as it exists, and 
cannot 'extend . . . benefits out of sympathy for a 
particular [claimant]'," quoting Kelly v. Derwinski, 3 Vet. 
App. 171, 172 (1992)).  Thus, the appellant's request that 
she be granted service connection for the cause of the 
veteran's death must be denied.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   

DIC under Provisions of 38 U.S.C.A. § 1318

VA law provides that if a veteran's death is not determined 
to be service-connected, a surviving spouse may still be 
entitled to DIC benefits.  Under 38 U.S.C.A. 
§ 1318(a) benefits are payable to the surviving spouse of a 
deceased veteran in the same manner as if the death were 
service connected.  A deceased veteran for purposes of this 
provision is a veteran who dies not as the result of his or 
her own willful misconduct and who either was in receipt of, 
or entitled to receive, compensation at the time of death for 
a service-connected disability(ies) rated totally disabling 
if: (1) the disability was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death; (2) the disability was continuously rated 
totally disabling for a period of not less than 5 years from 
the date of such veteran's discharge or other release from 
active duty; or (3) the veteran was a former prisoner of war 
who died after September 30, 1999, and the disability was 
continuously rated totally disabling for a period of not less 
than one year immediately preceding death.  See 38 U.S.C.A. 
§ 1318 (a)(b); 38 C.F.R. § 3.22 (2006).  The total rating may 
be schedular or based on unemployability.  38 C.F.R. § 3.22.

"Entitled to receive" means that at the time of death the 
veteran had service-connected disability(ies) rated totally 
disabling by VA, but was not receiving compensation because, 
in relevant part, the veteran had applied for compensation 
but had not received total disability compensation due solely 
to clear and unmistakable error (CUE) in a VA decision 
concerning the issue of service connection, disability 
evaluation, or effective date.  38 C.F.R. § 3.22(b).  

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. 
§ 1318 and certain other cases, issues involved in a 
survivor's claim for death benefits will be decided without 
regard to any prior disposition of those issues during the 
veteran's lifetime.  38 C.F.R. § 20.1106 (emphasis added).

Pertinent case law has also held that "hypothetical 
entitlement" consideration for DIC benefits under 38 U.S.C.A. 
§ 1318 was allowable for certain claims filed prior to 
January 21, 2000, i.e., the effective date of the VA 
regulation prohibiting "hypothetical entitlement."  Rodriguez 
v. Nicholson, 19 Vet. App. 275 (2005).  As the appellant's 
claim was received by VA in May 2004, such consideration is 
not warranted.

In the instant case, the veteran died in January 1997.  
During the veteran's lifetime, he was not in receipt of 
compensation for any service-connected disability.  Although 
the Board is sympathetic to the appellant and her claim, 
there is no basis in VA law to allow the benefits sought in 
this case.  Under these circumstances, the appellant does not 
meet the basic eligibility requirements for entitlement to 
DIC under 38 U.S.C.A. § 1318, and her claim, therefore, must 
be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive, the claim 
should be denied or the appeal terminated because of the 
absence of legal merit or the lack of entitlement under the 
law).

Dependents' Educational Assistance

DEA allowance under Chapter 35, Title 38, United States Code 
may be paid to a child or surviving spouse of a veteran who 
meets certain basic eligibility requirements. Basic 
eligibility exists if the veteran: (1) was discharged from 
service under conditions other than dishonorable or died in 
service; and (2) has a permanent total service-connected 
disability; or (3) a permanent total service-connected 
disability was in existence at the date of the veteran's 
death; or (4) died as a result of a service-connected 
disability; or (if a serviceperson) (5) is on active duty as 
a member of the Armed Forces and now is, and, for a period of 
more than 90 days, has been listed by the Secretary concerned 
as missing in action, captured in line of duty by a hostile 
force, or forcibly detained or interned in line of duty by a 
foreign Government or power.  38 U.S.C.A. §§ 3500, 3501; 38 
C.F.R. 3.807. 

As noted previously, at the time of the veteran's death, 
service connection was not in effect for any disabilities. 
Thus, he had not been assigned a total and permanent 
disability rating for a single service-connected disability.  
The veteran died, after his discharge from service, from a 
disease, which has been determined not to be a service-
connected disease (as indicated above, service connection has 
not been established for the cause of the veteran's death). 

Under these circumstances, the appellant does not meet the 
basic eligibility requirements for entitlement to Chapter 35 
Dependents' Educational Assistance, and her claim, therefore, 
must be denied.  See Sabonis, 6 Vet. App. at 430.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for the cause of the 
veteran's death is reopened, and the appeal is granted to 
this extent only.

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.



Entitlement to Dependents' Educational Assistance under the 
provisions of 
38 U.S.C.A. Chapter 35 is denied.


____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


